+ * Case 3:21-cr-01649-CAB Document 44 Filed 07/30/21 PagelD.115 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. ' (For Offenses Committed On or After November i, 1987)
JULIO ASAEL LEAL-PROANO (1) Case Number: 21CR1649-CAB
CHLOE DILLON, FEDERAI
Defendant’s Attorney
USM Number 44570509
= JUL 3 0 2021
THE DEFENDANT; | souTteRK, US. DISTRICT COURT
pleaded guilty to count(s) ONE (1) OF THE THREE-COUNT INFORMATION, N DISTRICT OF CALIFORNIA
PUTTY
Ol was found guilty on count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
' Count
Title & Section Nature of Offense , Number(s)
8 USC 1324(a)\(1)(A)GD TRANSPORTATION OF CERTAIN ALIENS (FELONY) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984. .
[] The defendant has been found not guilty on count(s)

 

><] Count(s) 2-3 OF THE INFORMATION are _ dismissed on the motion of the United States.

 

Assessment : $100.00 - WAIVED.

JVTA Assessment*: $5,000.00 — WAIVED/DEFENDANT DEEMED INDIGENT.
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine C) Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

July 30, 20247 )
Date a of Sentence

 

i
HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 

 

 
 

‘ “~ Case 3:21-cr-01649-CAB Document 44 Filed 07/30/21 PagelD.116 Page 2 of 2
AO 245B (CASD Rey. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JULIO ASAEL LEAL-PROANO (1) Judgment - Page 2 of 2
CASE NUMBER: 21CR1649-CAB

IMPRISONMENT

The defendant i is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
SIX (6) MONTHS.

 

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

=‘ The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
“OO at ALM. on

 

 

CL] as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of —
Prisons:

1) onor before
L) as notified by the United States Marshal. .
L] as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

 

Defendant delivered on to

 

at _ , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL
i

21CR1649-CAB

 

 
